Case 1:17-cv-11661-TLL-PTM ECF No. 211 filed 09/18/20               PageID.11980      Page 1 of 8




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


  IN RE : DURAMAX DIESEL LITIGATION                  Case No. 17-11661

                                                     Judge Thomas L. Ludington
                                                     Magistrate Judge Patricia T. Morris



 ORDER GRANTING DEFENDANTS’ MOTION TO ESTABLISH CERTAIN FACTS AS
                   ESTABLISHED UNDER RULE 37

        On May 25, 2017, Andrei Fenner and Joshua Herman filed a putative class action

 complaint against Defendants, General Motors, Bosch LLC, and Bosch GmbH. ECF No. 1 in 17-

 11661. On June 21, 2017, Plaintiffs Carrie Mizell, Matt Henderson, George Stanley, Michael

 Reichert, Gregory Williams, Phillip Burns, Kurt Roberts, and Keith Ash filed a complaint against

 the same Defendants. ECF No. 1 in 17-11984. The cases were consolidated on July 25, 2017. ECF

 No. 16 in 17-11661. On August 4, 2017, an amended complaint was filed in the consolidated case

 by the joint plaintiffs listed above, with the addition of Anthony Gadecki, Cody McAvoy, and

 James Crunkleton. ECF No. 18. Additional non-class action cases have since been consolidated

 with In re Duramax. ECF Nos. 144, 198.

        On October 18, 2019, Defendant Bosch LLC filed a motion to compel discovery from

 putative class action Plaintiffs Ash, Henderson, McAvoy, Roberts, and Stanley. ECF No. 107. On

 October 23, 2019, Plaintiffs Ash, Henderson, Roberts, and Stanley filed a motion for voluntary

 dismissal with prejudice. ECF No. 111. Plaintiffs conceded that “defendants are entitled to

 discovery from Mr. McAvoy[,] [b]ut plaintiffs’ counsel has been unable to contact him despite

 numerous attempts by a variety of means attempting to secure his cooperation for scheduling and

 attending his deposition and producing documents.” ECF No. 117 at PageID.5416. On referral,
Case 1:17-cv-11661-TLL-PTM ECF No. 211 filed 09/18/20                 PageID.11981       Page 2 of 8




 Magistrate Judge Morris granted Defendants’ motion to compel. ECF No. 131. This Court

 overruled Plaintiffs’ objections to Judge Morris’ order. ECF Nos. 141, 170. Plaintiffs were ordered

 to respond to Defendants’ pre-existing written discovery requests by April 30, 2020 and Plaintiffs’

 depositions were to occur on or before May 29, 2020. ECF No. 170.

        On May 4, 2020, Plaintiffs Henderson, Roberts, and Stanley filed a notice of withdrawal

 of their motion for voluntary dismissal. ECF No. 179. Plaintiff Ash filed a motion to dismiss with

 prejudice, which was granted. ECF No. 182.

                                                 I.

        On July 1, 2020, Defendant Robert Bosch LLC filed a motion for relief under Rule 37.

 ECF No. 188. Defendant requests “that certain facts that are the subject of those outstanding

 discovery requests be taken as established.” Id. at PageID.11042. Specifically, Defendant requests

 four facts be treated as established,

        (1) Mr. McAvoy had no expectations about the NOx emissions performance of his
        Subject Vehicle; (2) NOx emissions performance was not material to Mr.
        McAvoy’s decision to purchase his Subject Vehicle; (3) when deciding to purchase
        his Subject Vehicle, Mr. McAvoy did not rely on any advertisements, statements,
        representations, or omissions about NOx emissions performance; and (4) Mr.
        McAvoy did not pay a premium for the NOx emissions performance of his Subject
        Vehicle.

 ECF No. 188 at PageID.11049-11050. At a minimum, Defendant requests that Plaintiffs “be

 prohibited from relying on Mr. McAvoy’s claims to support Plaintiffs’ claims or oppose

 Defendants’ defenses to class certification.” Id. at PageID.11042.

        Defendant argues that “Mr. McAvoy voluntarily inserted himself into this litigation as a

 Plaintiff and putative class representative.” ECF No. 188 at PageID.11050. He was served with 28

 requests for production and thirteen interrogatories by Defendants. Id. at PageID.11051. Mr.

 McAvoy “provided self-serving, stock interrogatory responses” that mimicked responses of at




                                                -2-
Case 1:17-cv-11661-TLL-PTM ECF No. 211 filed 09/18/20                    PageID.11982        Page 3 of 8




 least one other plaintiff in the class action. Id. However, he did not produce any documents or

 appear for a deposition, even after this Court’s November 27, 2019 order. ECF No. 188. Mr.

 McAvoy has not sought to dismiss his claims and Plaintiffs’ counsel has not sought to withdraw

 as counsel. Id. at PageID.11053.

        Mr. McAvoy last responded to Plaintiffs’ counsel in October 2018. ECF No. 190 at

 PageID.11162. Plaintiffs’ counsel has attempted to communicate with Mr. McAvoy via email,

 voicemails, U.S. Mail, overnight delivery, certified U.S. Mail, and even retained a process server

 without success. Id. at PageID.11162–63.

                                                   II.

         Federal Rule of Civil Procedure 37(b)(2)(A) provides

        If a party . . . fails to obey an order to provide or permit discovery, including an
        order under Rule 26(f), 35, or 37(a), the court where the action is pending may issue
        further just orders. They may include the following:

        (i) directing that the matters embraced in the order or other designated facts be taken
        as established for purposes of the action, as the prevailing party claims;
        (ii) prohibiting the disobedient party from supporting or opposing designated
        claims or defenses, or from introducing designated matters in evidence;
        (iii) striking pleadings in whole or in part;
        (iv) staying further proceedings until the order is obeyed;
        (v) dismissing the action or proceeding in whole or in part;
        (vi) rendering a default judgment against the disobedient party; or
        (vii) treating as contempt of court the failure to obey any order except an order to
        submit to a physical or mental examination.

 Rule 37 is “flexible” and “broad discretion must be given the trial judge with regard to sanctions.”

 Chopra v. Physicians Medical Center, LLC, 2017 WL 2602957, at *10 (E.D. Mich. 2017). There

 are four factors to consider in evaluating the sanctions under FRCP 37(b). First, whether the

 opposing party was “prejudiced.” Miller v. Joaquin, 431 F Supp. 3d 906, 923–24 (E.D. Mich.

 2019) (internal quotations and citations omitted). Second, whether “the party’s failure to cooperate

 in discovery . . . [was] due to willfulness, bad faith, or fault.” Id. Third, whether the opposing party



                                                  -3-
Case 1:17-cv-11661-TLL-PTM ECF No. 211 filed 09/18/20                  PageID.11983       Page 4 of 8




 was “warned that failure to cooperate could lead to . . . sanction.” Id. Fourth, whether “there is no

 other effective alternative existing to discipline [the non-compliant party] . . . and to avoid

 prejudice to [the opposing party].” Id. As explained in a spoliation case, a District Court may

 “permit the jury to make an adverse inference” as a sanction under FRCP 37(b)(2)(A). Flagg v.

 City of Detroit, 715 F. 3d 165, 177–78 (6th Cir. 2013). The District Court has “discretion” to

 determine “[w]hether an adverse inference is permissive or mandatory” “on a case-by-case basis,

 corresponding in part to the sanctioned party’s degree of fault.” Id. In a spoliation case, there are

 three requirements for a party seeking an adverse inference, “(1) that the party having control over

 the evidence had an obligation to preserve it at the time it was destroyed; (2) that the records were

 destroyed with a culpable state of mind; and (3) that the destroyed evidence was relevant to the

 party's claim or defense such that a reasonable trier of fact could find that it would support that

 claim or defense.” Id. (quoting Beaven v. U.S. DOJ, 622 F.3d 540, 553 (6th Cir. 2010)).

                                                 III.

                                                  a.

        Defendant argues it is prejudiced by Mr. McAvoy’s non-responsiveness. He has “deprived

 Defendants of the ability to test the veracity of his allegations and interrogatory responses” and

 they have “also been required to expend substantial resources pursuing Mr. McAvoy’s compliance

 through multiple meet and confer discussions, briefing, and a hearing.” Id. at PageID.11056.

 Additionally, “Mr. McAvoy’s defiance . . . limits Defendants’ ability to defend against certification

 of the class that his complaint seeks to certify and that he proposed to represent.” Id. at

 PageID.11056. Second, Defendant provides Mr. McAvoy failed to fully respond to discovery

 requests for almost two years. Third, Defendant explains Mr. McAvoy was on notice that his

 claims could be involuntarily dismissed or held in contempt for his non-compliance. ECF No. 188




                                                 -4-
Case 1:17-cv-11661-TLL-PTM ECF No. 211 filed 09/18/20                   PageID.11984       Page 5 of 8




 at PageID.11057–58. Finally, Defendant argues there is no alternate remedy that would sufficiently

 address the prejudice. Involuntarily dismissing his claims would be insufficient because “[i]t

 would deprive Defendants of using his evidence to defend against the claims of the putative class

 while liberating him from the discovery obligations that he knowingly and freely undertook when

 lending his name to a class action.” Id. at PageID.11058. Holding Mr. McAvoy in contempt would

 also be insufficient because even after being ordered to comply with discovery, he still failed to

 comply.

        Defendant argues that Mr. McAvoy’s failure to respond affects not only his claims, but

 also his claims as a putative class representative. ECF No. 191. It argues that discovery from the

 Anderton Plaintiffs would not cure any prejudice because they are not putative class

 representatives – but instead individual claimants. Id. Mr. McAvoy, on the other hand, is one of

 the “carefully selected [] named Plaintiffs to ensure they will be adequate class representatives.”

 Id. (quoting Duramax Plaintiffs’ brief, ECF No. 147 at PageID.5889). Finally, Defendants argue

 that “[t]he putative class is a creation of putative class counsel and their recruitment, vetting, and

 selection of named plaintiffs.” Id.

                                                  b.

        Plaintiffs concede that it is appropriate to exclude McAvoy’s responses to the

 interrogatories from evidence. ECF No. 190. Plaintiffs state Mr. McAvoy “will not be offered as

 a proposed class representative, nor will his claims or interrogatory responses be used to support

 class certification.” Id. at PageID.11160. However, Plaintiffs believe an adverse inference for

 McAvoy’s responses would “penalize the entire putative class by erecting an artificial barrier to

 certification.” Id. at PageID.11161. Plaintiffs also argue that “Sixth Circuit law requires the party

 seeking the adverse inference to “adduce sufficient evidence from which a reasonable trier of fact




                                                 -5-
Case 1:17-cv-11661-TLL-PTM ECF No. 211 filed 09/18/20                    PageID.11985        Page 6 of 8




 could infer that the destroyed [or unavailable] evidence would have been of the nature alleged by

 the party affected.’” Id. at PageID.11162 (quoting Automated Sols. Corp. v. Paragon Data Sys.,

 756 F.3d 504, 514 (6th Cir. 2014)).

         Plaintiffs argue that any potential prejudice from Mr. McAvoy will be mitigated by the

 discovery of the individual Anderton Plaintiffs. Id. at PageID.11165-66. As to the second and third

 factors, Plaintiffs concede they are aware of no justifiable reason for Mr. McAvoy’s change in

 behavior. For the fourth factor, Plaintiffs argue that the adverse inferences sought by Bosch LLC

 are “extreme” – resulting in a dismissal of Mr. McAvoy’s claims and penalizing the putative class.

 Plaintiffs argue, instead, that Mr. McAvoy’s claims and evidence should only be excluded from

 class certification discussion. Id.

         Finally, Plaintiffs argue, citing a spoliation case, that the Sixth Circuit requires “sufficient

 evidence from which a reasonable trier of fact could infer that the destroyed [or unavailable]

 evidence would have been of the nature alleged by the party affected by its destruction,” Id. at

 PageID.11167-68 (quoting Automated Sols. Corp., 756 F.3d at 514). Plaintiffs argue that “Bosch

 LLC has offered no evidence from which a reasonable jury could infer that either the documents

 or testimony Mr. McAvoy failed to provide would have established the facts contained in Bosch

 LLC’s proposed adverse inferences [and therefore] the Court must [] reject Bosch LLC’s proposed

 remedy and decline to enter the requested adverse inferences.” Id. at PageID.11169-70.

                                                    c.

         In this case, there is evidence that Defendant Bosch LLC would be prejudiced by Mr.

 McAvoy’s absence from putative class action discovery. There were thirteen putative class

 representatives earlier in this litigation. However, Mr. Ash has since dismissed his claims with

 prejudice. ECF No. 182. So has Mr. Fenner. ECF No. 171. Therefore, there are eleven remaining




                                                  -6-
Case 1:17-cv-11661-TLL-PTM ECF No. 211 filed 09/18/20                 PageID.11986        Page 7 of 8




 putative class members. Defendants have exerted significant effort in seeking discovery from Mr.

 McAvoy, including a motion to compel, to no avail. Additionally, with respect to the Anderton

 Plaintiffs’ discovery, while useful for their own individual actions against Defendants and as

 members of the putative class, the Anderton Plaintiffs are not class representatives. Defendant

 Bosch LLC has been prejudiced by Mr. McAvoy’s apparent abandonment of the lawsuit. The

 second and third factors—willful failure to cooperate and warning Mr. McAvoy about potential

 sanctions—are uncontested. The question therefore is, what is the appropriate remedy is to cure

 the prejudice to Defendant Bosch LLC?

        To obtain an adverse inference, there are three requirements,

        (1) that the party having control over the evidence had an obligation to preserve it
        at the time it was destroyed; (2) that the records were destroyed with a culpable
        state of mind; and (3) that the destroyed evidence was relevant to the party's claim
        or defense such that a reasonable trier of fact could find that it would support that
        claim or defense.

 Flagg v. City of Detroit, 715 F. 3d 165, 177–78 (6th Cir. 2013 (quoting Beaven v. U.S. DOJ, 622

 F.3d 540, 553 (6th Cir. 2010)). In this case, Mr. McAvoy had an obligation to preserve the

 documentation regarding his purchase of the vehicle. While it is unknown whether the evidence

 was destroyed or simply not presented, it is unavailable for this case. Second, the records, which

 may or may not have been destroyed, have been intentionally withheld. Mr. McAvoy is aware of

 his obligation to respond fully to discovery requests. However, despite Plaintiffs’ counsel’s

 attempts to reach him, he has not responded. Third, the withheld evidence is relevant to Plaintiffs’

 claims against Defendant Bosch LLC and whether Mr. McAvoy relied on certain representations

 by GM and Bosch LLC when he purchased his vehicle. Therefore, all three requirements are met

 for an adverse inference. Mr. McAvoy has a greater duty to prosecute his claims against

 Defendants as a putative class member than if he were pursuing an independent action against




                                                 -7-
Case 1:17-cv-11661-TLL-PTM ECF No. 211 filed 09/18/20                   PageID.11987       Page 8 of 8




 Defendants. Simply eliminating Mr. McAvoy and his discovery responses from evidence would

 not fully cure Defendant’s prejudice due to Mr. McAvoy’s intentional disregard for his part in this

 class action proceeding. Additionally, Plaintiffs’ counsel previously informed this Court that they

 deliberately selected their putative class representatives. If Plaintiffs’ counsel intentionally chose

 an individual who later decided to flout the discovery requirements, they must accept the

 consequences imposed by their client. Additionally, if the remaining Plaintiffs did rely upon GM’s

 and Bosch LLC’s assertions regarding the performance of the subject vehicles, as claimed in the

 complaint, one Plaintiff’s lack of reliance upon the assertions will not preclude class certification.

 Defendant Bosch LLC’s motion for relief will be granted. The following four statements will be

 assumed true for the remainder of these proceedings,

        (1) Mr. McAvoy had no expectations about the NOx emissions performance of his
        Subject Vehicle; (2) NOx emissions performance was not material to Mr.
        McAvoy’s decision to purchase his Subject Vehicle; (3) when deciding to purchase
        his Subject Vehicle, Mr. McAvoy did not rely on any advertisements, statements,
        representations, or omissions about NOx emissions performance; and (4) Mr.
        McAvoy did not pay a premium for the NOx emissions performance of his Subject
        Vehicle.

        Accordingly, it is ORDERED that Defendant Bosch LLC’s Motion for Relief Under Rule

 37, ECF No. 188, is GRANTED.



 Dated: September 18, 2020                                     s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                                 -8-
